Citation Nr: 0335439	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased special apportionment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
His second period of service, from September 1971 to February 
1974, was under conditions other than honorable.  The 
appellant is the spouse of the veteran and the mother of the 
two of the veteran's minor children.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO apportionment 
decision that granted apportionment in the amount of $200 per 
month in favor of the appellant and the veteran's minor 
children.  The appellant disagreed with the amount of the 
apportionment, requesting a higher amount.  

The appellant appeared and offered testimony at a hearing 
before a decision review officer at the RO in February 2003.  


REMAND

Because this appeal involves an apportionment of the 
veteran's VA compensation benefits, it is a "simultaneously 
contested claim", which is defined as the situation in which 
the allowance of one claim results in the disallowance of 
another claim involving the same benefit or the allowance of 
one claim results in the payment of a lesser benefit to 
another claimant.  38 C.F.R. § 20.3(p) (2003).  

Notice of the February 2003 hearing was sent to the veteran's 
representative, but not the veteran.  Pursuant to 38 C.F.R. 
§ 20.713 (2003), if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting 
claimants and their representatives, if any, will be notified 
and afforded an opportunity to be present.  The appellant 
will be allowed to present opening testimony and argument.  
Thereafter, any other contesting party who wishes to do so 
may present testimony and argument.  The appellant will then 
allowed to opportunity to present testimony and argument in 
rebuttal.  Cross examination will not be allowed.  

VA is also obligated to send the veteran a copy of the 
statement of the case, and inform him of the contents of the 
appellant's substantive appeal.  38 C.F.R. §§ 19.101, 19.102 
(2003).  There is no indication that the veteran has been 
provided with this information.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran and his representative 
should be furnished with a copy of the 
statement of the case, and the contents 
of the appellant's substantive appeal.

2.  Because the veteran was not given an 
opportunity to be present at the February 
2003 hearing, the RO should provide the 
veteran and his representative with an 
opportunity to testify at a hearing in 
accordance with 38 C.F.R. § 20.713 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


